Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Amendment
The amendment filed on 04/08/2021 has been entered into this application. 
Response to Arguments
Applicant’s arguments/remarks, (see pages 7-11), filed on 17 October 2016, with respect to the rejection(s) of claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

Allowable Subject Matter
Claims 1-20 are allowed. 
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious wherein the second measuring apparatus is a level sensor configured to make heiqht measurements, a film thickness measuring apparatus or a spectral reflectance measuring apparatus, in combination with the rest of the limitations of the claim. Claims 2-15 are allowable by virtue of their dependency.  
As to claim 16, the prior art of record, taken alone or in combination, fails to disclose or render obvious a second level sensor to measure a height map of an upper surface of the substrate, in combination with the rest of the limitations of the claim. Claims 17-19 are allowable by virtue of their dependency.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isiaka Akanbi whose telephone number is (571) 272-8658.  The examiner can normally be reached on 8:00 a.m. - 4:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur R. Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISIAKA O AKANBI/Primary Examiner, Art Unit 2886